Appellant was tried under an indictment charging him with the offense of murder in the second degree. He was convicted of the crime of manslaughter in the first degree, and his punishment fixed at imprisonment in the penitentiary for the term of three years.
There is really not much that needs to be said. There were very few exceptions reserved on the taking of testimony; and a consideration of those appearing reveals that they are so obviously without merit as to require no separate mention.
Clearly, the evidence made a case for the jury.
The written charges requested by appellant — and refused — have each been examined, in the light of those given by the court, as well as in the light of the excellent oral charge delivered by the court. So examined, *Page 143 
it plainly appears that no error was committed with reference to any such charge.
This case was properly tried; and there are no errors in the record.
The judgment is affirmed.
Affirmed.